Citation Nr: 1007530	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  09-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In October 2009, the Veteran testified 
at a hearing before the undersigned.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that bilateral hearing loss was present in-
service, sensorineural hearing loss manifested to a 
compensable degree in the first post-service year, or that a 
current bilateral hearing loss disability is related to 
service despite the fact that the Veteran served in combat 
while in the Republic of Vietnam.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1112, 1113, 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in May 
2008, prior to the June 2008 rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing the assignment of disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Board 
finds that even if the above letter failed to provide the 
Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this 
notice problem does not constitute prejudicial error in this 
case because the record reflects that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim after reading the above letter as well 
as the June 2008 rating decision and April 2009 statement of 
the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, the Board finds that there can be no prejudice 
to the Veteran due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record on appeal shows that VA obtained and 
associated with the record all available and identified in-
service and post-service records including the Veteran's 
treatment records from the Fort Myers VA Medical Center.  The 
record also shows that the Veteran was afforded a VA 
examination in May 2008 which is adequate for the Board to 
adjudicate the claim because the examiner provided a medical 
opinion as to the origin of the Veteran's bilateral hearing 
loss as well as a rational for this opinion after a review of 
the record on appeal and an examination of the claimant.  See 
38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet 
App 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran contends that his bilateral hearing loss was 
caused when he was injured by a grenade explosion while in 
Saigon as well as his exposure to small arms fire while 
serving in the Republic of Vietnam.  It was also alleged that 
it was caused by his exposure to noise while working on a 
flight line.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Sensorineural hearing loss, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

Additionally, the law also provides that, in the case of any 
Veteran who engaged in combat with the enemy, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, condition, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that the Veteran's occupational specialty was 
armorer and he served in the Republic of Vietnam from 
February 1968 to February 1969.  Additionally, service 
treatment records document the fact that in November 1968 the 
Veteran sustained shell fragment wounds while in Saigon.  In 
addition, a November 1968 Western Union telegraph documents 
the fact that the Veteran's family was notified that he 
sustained shell fragment wound injuries while in the Republic 
of Vietnam.  Moreover, the record on appeal also includes a 
September 2009 letter from the Defense Finance Department 
indicating that the Veteran's awards and decoration were 
amended to include The Purple Heart.  Furthermore, the Board 
finds that the Veteran is both competent and credible to 
report on the fact that he had exposure to loud noise while 
on active duty.  Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, the Board will concede 
that the Veteran had acoustic trauma while on active duty.  

However, service treatment records, including audiological 
examinations conducted at an October 1967 examination and his 
September 1968 separation examination, are negative for 
complaints, diagnoses, or treatment for hearing loss.  
Accordingly, the Board finds that entitlement to service 
connection for bilateral hearing loss based on in-service 
incurrence must be denied despite the fact that the Veteran 
was exposed to acoustic trauma in combat while on active 
duty.  38 U.S.C.A. § 1110, 1154; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, 
the Board notes that there is no evidence of the Veteran have 
a compensable level of sensorineural hearing loss in either 
ear within one year of 1969 separation from service.  
Accordingly, entitlement to service connection for bilateral 
hearing loss based on the presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 must also be denied.  
 
As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1969 and 
first seen complaining of bilateral hearing loss in an April 
2008 VA treatment record to be compelling evidence against 
finding continuity.  Put another way, the almost forty year 
gap between the Veteran's discharge from active duty and the 
first evidence of the claimed disorder weighs heavily against 
his claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

In this regard, the Board acknowledges as it did above that 
the Veteran is competent to give evidence about what he sees 
and feels; for example, the claimant is competent to report 
that he had problems with hearing people talk since service.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  The Board also acknowledges that the 
Veteran's representative is competent to give evidence about 
what he sees.  Id.  However, upon review of the claim's 
folder, the Board finds that the assertions that the Veteran 
has had this problem since service are not credible.  In this 
regard, the Veteran and his representative's claims are 
contrary to what is found in the post-service medical 
records.  The Board also finds it significant that, while the 
Veteran had earlier applied for VA benefits in 1982 and 2007, 
he did not refer to this problem at those times.  If he did 
have a problem with hearing loss since his active duty, it 
would appear only logical that he would claim such disability 
at those times.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  Moreover, 
neither the VA nor private treatment records found in the 
claim' file at the time of these earlier claims document 
complaints of hearing loss.  In these circumstances, the 
Board gives more credence to the independent medical evidence 
of record, which is negative for complaints, diagnoses, or 
treatment for the claimed disorder for almost four decades 
following his separation from active duty, than the Veteran's 
and his representative's claims.  Therefore, entitlement to 
service connection for bilateral hearing loss based on post-
service continuity of symptomatology must be denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's bilateral hearing loss and an established injury, 
disease, or event of service origin.  See 8 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  In fact, the May 2008 VA audiological examiner 
opined that it was not.  This opinion was based on a claims 
file review and an interview and evaluation of the Veteran.  
In addition, a rationale was provided which highlighted the 
Veteran's in-service and post-service noise exposure and lack 
of continuity of symptomatology since service in order to 
explain the lack of nexus to service.  This opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

As to the Veteran's and his representative's claims that the 
claimant's bilateral hearing loss was caused by his military 
service, including his in-service noise exposure while in 
combat, the Board finds that this condition may not be 
diagnosed by its unique and readily identifiable features 
because special equipment and testing is required to diagnose 
hearing loss as defined by 38 C.F.R. § 3.385 and therefore 
the presence of the disorder is a determination "medical in 
nature" and not capable of lay observation.  Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  
Therefore, since laypersons are not capable of opining on 
matters requiring medical knowledge, the Board finds that 
their opinions that bilateral hearing loss was caused by 
service not credible.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Moreover, the 
Board also places greater probative value on the May 2008 VA 
examiner's opinion which found that this disability was not 
caused by his military service after an examination of the 
claimant and a review of the record on appeal than the 
Veteran's and his representative's claims. 

Based on the discussion above, the Board also finds that 
service connection for bilateral hearing loss is not 
warranted based on the initial documentation of the 
disability after service because the weight of the competent 
and credible evidence is against finding a causal association 
or link between the post-service disorder and an established 
injury, disease, or event of service origin.  See 8 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
bilateral hearing loss.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  



In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


